JONES, J.
There is evidence in this ease supporting the allegation of the petition charging negligence in starting, the saw, while the boy had his hand in the blow-pipe cleaning it, and that the saw was started without any notice or warning.
Such evidence per se raises a presumption of negligente on the part of the master and places upon him the burden -if re*27moving such presumption. No evidence was offered to explain the starting of the' saw, and such presumption was in no way refuted.
The trial court correctly charged that Swartz was not an independent contractor, and we find the general charge in all other respects correct.
There was no erior in the refusal to give special charges requested by defendant below.
Special charge number 11 (refused) is defective only in that it does not predicate its statement of law upon the condition that the jury find that the saw was in motion when plaintiff placed his hand in the blow-pipe.
With the saw motionless there was no apparent danger.
We find the judgment works substantial justice bétween the parties and there being no error it is affirmed.
Smith and Swing, JJ., concur.